Exhibit 10.1

 

SOVEREIGN BANK — LOAN NO. 17003864 (REVOLVING CREDIT FACILITY)

SOVEREIGN BANK — LOAN NO. 17026550 (TERM LOAN FACILITY — TRANCHE D)

SOVEREIGN BANK — LOAN NO. 17028739 (TERM LOAN FACILITY — TRANCHE E)

SOVEREIGN BANK — LOAN NO. 17034711 (TERM LOAN FACILITY — TRANCHE F)

SOVEREIGN BANK — LOAN NO. 17036856 (TERM LOAN FACILITY — TRANCHE G)

 

NINTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) dated as of JUNE 30, 2015 (the “Effective Date”), is by and between
SOVEREIGN BANK, a Texas state bank (together with its successors and assigns,
“Lender”), and DAWSON GEOPHYSICAL COMPANY, a Texas corporation (“Debtor”),
formerly known as TGC INDUSTRIES, INC.

 

RECITALS

 

WHEREAS, Debtor and Lender entered into that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of SEPTEMBER 16, 2009 (as amended, modified, and
restated from time to time, the “Agreement”), pursuant to which Lender agreed to
make certain credit facilities available to Debtor on the terms and conditions
set forth therein.

 

WHEREAS, the parties desire to amend the Agreement pursuant to the terms and
conditions set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
in this Amendment, to the extent not otherwise defined herein, shall have the
same meanings as in the Agreement, as amended hereby.  Notwithstanding the
foregoing, Section 1(n) of the Agreement is hereby amended in its entirety to
read as follows:

 

(n)                                 “Note” means, individually and collectively,
any promissory note evidencing all or part of the Indebtedness from time to
time, as any such Note may be amended, modified or restated from time to time
(including, but not limited to, (i) the AMENDED AND RESTATED PROMISSORY NOTE
dated as of JUNE 30, 2015 in the principal amount of TWENTY MILLION AND NO/100
DOLLARS ($20,000,000.00)  executed by Debtor and payable to the order of Lender
(as such promissory note may be amended, modified or restated from time to time,
the “Revolving Credit Note”), (ii) the PROMISSORY NOTE dated as of JANUARY 26,
2012 in the principal amount of SEVEN MILLION SEVEN HUNDRED ONE THOUSAND EIGHT
HUNDRED AND NO/100 DOLLARS ($7,701,800.00) executed by Debtor and payable to the
order of Lender (as such promissory note may be amended, modified or restated
from time to time, the “Term Note — Tranche D”); (iii) the PROMISSORY NOTE dated
as of OCTOBER 11, 2012 in the principal amount of SEVEN MILLION AND NO/100
DOLLARS ($7,000,000.00) executed by Debtor and payable to the order of Lender
(as such promissory note may be amended, modified or restated from time to time,
the “Term Note — Tranche E”); (iv) the PROMISSORY NOTE dated as of SEPTEMBER 16,
2014 in the principal amount of SIX MILLION NINETY-SIX THOUSAND ONE HUNDRED
SEVENTY-THREE AND 23/100 DOLLARS ($6,096,173.23) executed by Debtor and payable
to the order of Lender (as such promissory note may be amended, modified or
restated from time to time, the “Term Note — Tranche F”), and (iv) the
PROMISSORY NOTE dated as of JUNE 30, 2015 in the principal amount of FIVE
MILLION ONE HUNDRED FORTY-THREE THOUSAND SIX HUNDRED ONE AND 36/100 DOLLARS
($5,143,601.36) executed by Debtor and payable to the order of Lender (as such
promissory note may be amended, modified or restated from time to time, the
“Term Note — Tranche G”).

 

1

--------------------------------------------------------------------------------


 

2.                                      Amendment to Section 2(a). 
Section 2(a) of the Agreement is hereby amended in its entirety to read as
follows:

 

(a)                                 Establishment of Credit Facility.  Subject
to the terms and conditions set forth in this Agreement and the other Loan
Documents, Lender hereby agrees to lend to Debtor under a credit facility (the
“Revolving Credit Facility”) an aggregate sum not to exceed the lesser of (i) an
amount equal to the Borrowing Base minus the outstanding principal balance of
the Term Note — Tranche G, or (ii) TWENTY MILLION AND NO/100 DOLLARS
($20,000,000.00) (the “Maximum Amount”), on a revolving basis from time to time
during the period commencing on the date hereof and continuing until the earlier
of: (i) the acceleration of the Indebtedness pursuant to the terms of the Loan
Documents; or (ii) JUNE 30, 2017 (the earlier of such dates being the “Revolving
Credit Maturity Date”).  If at any time the sum of the aggregate principal
amount of Loans outstanding hereunder exceeds lesser of the Maximum Amount or
the Borrowing Base, such amounts shall be deemed an “Overadvance.”  Debtor shall
immediately repay the amount of such Overadvance plus all accrued and unpaid
interest thereon upon written demand from Lender.  Notwithstanding anything
contained herein to the contrary, an Overadvance shall be considered a Loan and
shall bear interest at the Rate as set forth in the Revolving Credit Note and be
secured by this Agreement.  Subject to the terms and conditions hereof, Debtor
may borrow, repay and reborrow funds under the Revolving Credit Facility up to
the Revolving Credit Maturity Date.

 

3.                                      Amendment to Section 2(b)(ii). 
Section 2(b)(ii) of the Agreement is hereby amended in its entirety to read as
follows:

 

(ii)                                  “Eligible Accounts” means, at any time,
all accounts receivable of Debtor, created in the ordinary course of business
that are acceptable to the Lender in its sole discretion and satisfy the
following conditions:

 

(1)                                 The account complies with all applicable
laws, rules, and regulations.

 

(2)                                 The account has not been outstanding for
more than NINETY (90) days past the original date of invoice.

 

(3)                                 The account does not represent a commission
and the account was created under an enforceable contract in connection with
(A) the sale of goods by Debtor in the ordinary course of business and such sale
has been consummated and such goods have been shipped and delivered and received
by the account debtor, or (B) the performance of services by Debtor in the
ordinary course of business and such account was created in accordance with the
terms of the contract between Debtor and the account debtor and accepted by the
account debtor.

 

(4)                                 The account does not arise from the sale of
any good that is on a bill-and-hold, guaranteed sale, sale-or-return, sale on
approval, consignment, or any other repurchase or return basis.

 

(5)                                 Debtor has good and indefeasible title to
the account and the account is not subject to any lien except liens in favor of
the Lender.

 

(6)                                 The account does not arise out of a contract
with or order from, an account debtor that, by its terms, prohibits or makes
void or unenforceable the grant of a security interest by Debtor to the Lender
in and to such account.

 

(7)                                 The account is not subject to any setoff,
counterclaim, defense, dispute, recoupment, or adjustment other than normal
discounts for prompt payment.

 

(8)                                 The account debtor is not insolvent or the
subject of any bankruptcy or insolvency proceeding and has not made an
assignment for the benefit of creditors, suspended normal

 

2

--------------------------------------------------------------------------------


 

business operations, dissolved, liquidated, terminated its existence, ceased to
pay its debts as they become due, or suffered a receiver or trustee to be
appointed for any of its assets or affairs.

 

(9)                                 The account is not evidenced by chattel
paper or an instrument.

 

(10)                          No default exists under the account by any party
thereto.

 

(11)                          The account debtor has not returned or refused to
retain, or otherwise notified Debtor of any dispute concerning, or claimed
nonconformity of, any of the goods from the sale of which the account arose.

 

(12)                          The account is not owed by an Affiliate,
subsidiary, employee, agent, officer, director or equity holder of Debtor.

 

(13)                          The account is payable in U.S. Dollars by the
account debtor.

 

(14)                          The account shall be ineligible if the account
debtor is domiciled in any country other than the United States of America.

 

(15)                          The account shall be ineligible if the account
debtor is the United States of America or any department, agency, or
instrumentality thereof, and the Federal Assignment of Claims Act of 1940, as
amended, shall not have been complied with.

 

(16)                          The account shall be ineligible if more than
TWENTY-FIVE PERCENT (25.00%) of the aggregate balances then outstanding on
accounts owed by such account debtor and its Affiliates to Debtor are more than
NINETY (90) days past the dates of their original invoices.

 

(17)                          The account shall be ineligible to the extent the
aggregate of all accounts owed by the account debtor and its Affiliates to which
the account relates exceeds TWENTY-FIVE PERCENT (25.00%) of all accounts owed by
all of Debtor’s account debtors.

 

(18)                          The account is otherwise acceptable in the sole
discretion of the Lender.

 

The amount of the Eligible Accounts owed by an account debtor to Debtor shall be
reduced by the amount of all “contra accounts” and other obligations owed by
Debtor to such account debtor.  In the event that Lender, at any time in its
reasonable discretion, determines that the dollar amount of Eligible Accounts
collectable by Debtor is reduced or diluted  as a result of discounts or rebates
granted by Debtor, returned, rejected or disputed goods or services, or such
other reasons or factors as Lender deems applicable, Lender may reduce or
otherwise modify the percentage of Eligible Accounts included within Borrowing
Base, and/or reduce the dollar amount of Debtor’s Eligible Accounts by an amount
determined by Lender in its reasonable discretion.

 

4.                                      Amendment to Section 2(c) of Agreement. 
Section 2(c) of the Agreement is hereby amended in its entirety to read as
follows:

 

(c)                                  Term Loan Facilities.  Subject to the terms
and conditions set forth in this Agreement and the other Loan Documents,
(w) Lender hereby agrees to lend to Debtor in a single advance an aggregate sum
not to exceed SEVEN MILLION SEVEN HUNDRED ONE THOUSAND EIGHT HUNDRED AND NO/100
DOLLARS ($7,701,800.00) (the “Term Loan Facility — Tranche D”) on JANUARY 26,
2012 which shall be due and payable on the earlier of: (i) the acceleration of
the Indebtedness pursuant to the terms of the Loan Documents; or (ii) JANUARY
26, 2017, (x) Lender hereby agrees to lend to Debtor in a single advance an
aggregate sum not to exceed SEVEN MILLION AND NO/100 DOLLARS ($7,000,000.00)
(the “Term Loan Facility — Tranche E”) on OCTOBER 11, 2012 which shall be due
and payable on the earlier of (i) the acceleration of the Indebtedness pursuant
to the

 

3

--------------------------------------------------------------------------------


 

terms of the Loan Documents; or (ii) OCTOBER 11, 2015, (y) Lender hereby agrees
to lend to Debtor in a single advance an aggregate sum not to exceed SIX MILLION
NINETY-SIX THOUSAND ONE HUNDRED SEVENTY-THREE AND 23/100 DOLLARS ($6,096,173.23)
(the “Term Loan Facility — Tranche F”) on SEPTEMBER 16, 2014 which shall be due
and payable on the earlier of: (i) the acceleration of the Indebtedness pursuant
to the terms of the Loan Documents; or (ii) SEPTEMBER 16, 2017; and (z) Lender
hereby agrees to lend to Debtor in a single advance an aggregate sum not to
exceed FIVE MILLION ONE HUNDRED FORTY-THREE THOUSAND SIX HUNDRED ONE AND 36/100
DOLLARS ($5,143,601.36) (the “Term Loan Facility — Tranche G,” and together with
the Term Loan Facility — Tranche D, the Term Loan Facility — Tranche E, and the
Term Loan Facility — Tranche F, the “Term Loan Facility”) on JUNE 30, 2015 which
shall be due and payable on the earlier of: (i) the acceleration of the
Indebtedness pursuant to the terms of the Loan Documents; or (ii) DECEMBER 30,
2016.

 

5.                                      Amendment to Section 3 of Agreement. 
Section 3 of the Agreement is hereby amended in its entirety to read as follows:

 

3.                                      Promissory Notes, Rate and Computation
of Interest.  (i) the Revolving Credit Facility shall be evidenced by the
Revolving Credit Note, (ii) the Term Loan Facility — Tranche D shall be
evidenced by the Term Note — Tranche D, (iii) the Term Loan Facility — Tranche E
shall be evidenced by the Term Note — Tranche E, (iv) the Term Loan Facility —
Tranche F shall be evidenced by the Term Note — Tranche F, and (v) the Term Loan
Facility — Tranche G shall be evidenced by the Term Note — Tranche G.  Interest
on each Note shall accrue at the rates set forth therein.  The principal of and
interest on each Note shall be due and payable in accordance with the terms and
conditions set forth in such Note and in this Agreement.

 

6.                                      Amendment to Section 8.  Section 8 of
the Agreement is hereby amended in its entirety to read as follows:

 

8.                                      Financial Covenants.  Until all
Indebtedness of Debtor under the Loan Documents is indefeasibly paid and Lender
has no further commitment to lend under the Credit Facility:

 

(a)                                 Liabilities to Tangible Net Worth.  Debtor
will maintain, as of the last day of each calendar quarter, a ratio of (i) total
liabilities (as determined by GAAP) minus Subordinated Debt, to (ii) Tangible
Net Worth plus Subordinated Debt, of not greater than 1.00 to 1.00 (as of the
end of each calendar quarter).  “Subordinated Debt” means any indebtedness owing
by Debtor which has been subordinated by written agreement to all indebtedness
now or hereafter owing by Debtor to Lender, such agreement to be in form and
substance acceptable to Lender.  “Tangible Net Worth” means, as of any date, all
amounts which, in conformity with GAAP, would be included as stockholders’
equity on a balance sheet of Debtor; provided, however, there shall be excluded
therefrom: (a) any amount of equity of Debtor which appears as an asset on the
balance sheet, (b) goodwill, including any amounts, however designated, that
represent the excess of the purchase price paid for assets or stock over the
value assigned thereto, (c) patents, trademark, trade names, and copyrights,
(d) deferred expenses, (e) loans and advances to any stockholder, director,
officer, or employee of Debtor, and (f) all other assets which are properly
classified as intangible assets.

 

(b)                                 Current Ratio.  Debtor will maintain, as of
the last day of each calendar quarter, a ratio of current assets (as determined
by GAAP) to current liabilities (as determined by GAAP) of at least 1.50 to
1.00.

 

(c)                                  Tangible Net Worth.  Debtor will maintain,
as of the end of each calendar quarter, a Tangible Net Worth of not less than
ONE HUNDRED FIFTY MILLION AND NO/100 DOLLARS ($150,000,000.00).

 

4

--------------------------------------------------------------------------------


 

As soon as available and in any event within FORTY-FIVE (45) days of the end of
each calendar quarter, Debtor shall provide Lender with a certificate of
compliance showing in reasonable detail compliance with the financial covenants
set forth in this Section, together with such supporting information as Lender
may reasonably require.

 

7.                                      Amendment to Section 11.  Section 11 of
the Agreement is hereby amended in its entirety to read as follows:

 

11.                               Events of Default.  Each of the following
shall constitute an “Event of Default” under this Agreement:

 

(a)                                 Payment Default.  The failure, refusal or
neglect of Debtor to pay when due any part of the principal of, or interest on
the Indebtedness owing to Lender by Debtor from time to time and such failure,
refusal or neglect shall continue unremedied for a period of TEN (10) Days from
the date such payment is due.

 

(b)                                 Performance or Warranty Default.  The
failure of Debtor to timely and properly observe, keep or perform any covenant,
agreement, warranty or condition required herein or in any of the other Loan
Documents other than with respect to a payment default as set forth in
Section 11(a), which is curable and which is not cured within THIRTY (30) days
following written notice from Lender to Debtor; provided, that (i) if such
default cannot be cured within THIRTY (30) days, (ii) Debtor has, within such
period, taken such actions as deemed reasonably necessary and appropriate by
Lender to cure such default, and (iii) Debtor shall continue to diligently
pursue such actions, such cure period shall be extended for an additional period
of THIRTY (30) days.

 

(c)                                  Representations.  Any representation
contained herein or in any of the other Loan Documents made by Debtor is false
or misleading in any material respect.

 

(d)                                 Default Under Other Indebtedness.  The
occurrence of any event which results in the acceleration of the maturity of any
indebtedness for borrowed money in an aggregate principal amount in excess of
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) owing by Debtor to any
third party under any agreement or understanding.

 

(e)                                  Insolvency.  If Debtor (i) becomes
insolvent, or makes a transfer in fraud of creditors, or makes an assignment for
the benefit of creditors, or admits in writing its inability to pay its debts as
they become due; (ii) generally is not paying its debts as such debts become
due; (iii) has a receiver, trustee or custodian appointed for, or take
possession of, all or substantially all of its assets, either in a proceeding
brought by it or in a proceeding brought against it and such appointment is not
discharged or such possession is not terminated within SIXTY (60) days after the
effective date thereof or it consents to or acquiesces in such appointment or
possession; (iv) files a petition for relief under the United States Bankruptcy
Code or any other present or future federal or state insolvency, Bankruptcy or
similar laws (all of the foregoing hereinafter collectively called “Applicable
Bankruptcy Law”) or an involuntary petition for relief is filed against it under
any Applicable Bankruptcy Law and such involuntary petition is not dismissed
within SIXTY (60) days after the filing thereof, or an order for relief naming
it is entered under any Applicable Bankruptcy Law, or any composition,
rearrangement, extension, reorganization or other relief of debtors now or
hereafter existing is requested or consented to by it; or (v) fails to have
discharged within a period of SIXTY (60) days any attachment, sequestration or
similar writ levied upon any property of it.

 

(f)                                   Judgment.  The entry of any judgment
against Debtor or the issuance or entry of any attachments or other liens
against any of the property of Debtor for an amount in excess of FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($500,000.00) (individually or in the

 

5

--------------------------------------------------------------------------------


 

aggregate) if uninsured, undischarged, unbonded or undismissed on the date on
which such judgment could be executed upon.

 

(g)                                  Action Against Collateral.  The Collateral
or any portion thereof is taken on execution or other process of law in any
action.

 

(h)                                 Action of Lien Holder.  The holder of any
lien or security interest in the Collateral (without hereby implying the consent
of Lender to the existence or creation of any such lien or security interest on
the Collateral), other than the Lender, declares a default thereunder or
institutes foreclosure or other proceedings for the enforcement of its remedies
thereunder.

 

(i)                                     Material Adverse Effect.  Any event
shall have occurred or is continuing which shall have had a Material Adverse
Effect, and the same is not cured within THIRTY (30) days following written
notice from Lender to Debtor.

 

(j)                                    Loan Documents.  The Loan Documents shall
at any time after their execution and delivery and for any reason cease (i) to
create a valid and perfected first priority security interest (subject to
Permitted Encumbrances) in and to the Collateral; or (ii) to be in full force
and effect or shall be declared null and void.  The validity of enforceability
the Loan Documents shall be contested by Debtor or any other Person party
thereto or Debtor shall deny it has any further liability or obligation under
the Loan Documents.

 

(k)                                 Change in Control.  Any Person shall obtain
Control of Debtor (other than Persons having Control of Debtor as of JUNE 30,
2015).

 

Nothing contained in this Agreement shall be construed to limit the events of
default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.

 

8.                                      Grant of Security Interest.  Lender and
Debtor agree that (a) a separate and distinct portion of the Collateral shall
secure the Revolving Credit Facility, and (b) a separate and distinct portion of
the Collateral shall secure the Term Loan Facility.  Accordingly, as collateral
security for the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Indebtedness arising under the Revolving
Credit Facility, Debtor hereby re-pledges to and re-grants Lender, a security
interest in, all of Debtor’s right, title and interest in the Collateral
described in Sections 1(d)(i), (iii) and (iv) of the Agreement, whether now
owned by Debtor or hereafter acquired and whether now existing or hereafter
coming into existence.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Indebtedness arising under the Term Loan Facility, Debtor hereby pledges to and
grants Lender, and re-pledges to and re-grants Lender, a security interest in,
all of Debtor’s right, title and interest in the Collateral described in
Section 1(d)(ii), (iii) and (iv) of the Agreement, whether now owned by Debtor
or hereafter acquired and whether now existing or hereafter coming into
existence.

 

9.                                      Amendment to Exhibit 1(d) to Agreement. 
Exhibit 1(d) to the Agreement is hereby amended in its entirety in the form of
Exhibit 1(d) attached hereto.

 

10.                               Conditions Precedent.  The obligations of
Lender under this Amendment shall be subject to the condition precedent that
Debtor shall have executed and delivered to Lender this Amendment and such other
documents and instruments incidental and appropriate to the transaction provided
for herein as Lender or its counsel may reasonably request, including, without
limitation, the Revolving Credit Note, a current Borrowing Base report, and a
current accounts receivable aging (as of MAY 30, 2015).

 

11.                               Payment Expenses.  Debtor agrees to pay all
reasonable attorneys’ fees of Lender in connection with the drafting and
execution of this Amendment.

 

6

--------------------------------------------------------------------------------


 

12.                               Ratifications.  Except as expressly modified
and superseded by this Amendment, the Agreement and the other Loan Documents are
ratified and confirmed and continue in full force and effect.  The Loan
Documents, as modified by this Amendment, continue to be legal, valid, binding
and enforceable in accordance with their respective terms.  Without limiting the
generality of the foregoing, Debtor hereby ratifies and confirms that all liens
heretofore granted to Lender were intended to, do and continue to secure the
full payment and performance of the indebtedness arising under the Loan
Documents.  Debtor agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file and record such additional assignments, security
agreements, modifications or agreements to any of the foregoing, and such other
agreements, documents and instruments as Lender may reasonably request in order
to perfect and protect those liens and preserve and protect the rights of Lender
in respect of all present and future collateral.  The terms, conditions and
provisions of the Loan Documents (as the same may have been amended, modified or
restated from time to time) are incorporated herein by reference, the same as if
stated verbatim herein.

 

13.                               Representations, Warranties and
Confirmations.  Debtor hereby represents and warrants to Lender that (a) this
Amendment and any other Loan Documents to be delivered under this Amendment (if
any) have been duly executed and delivered by Debtor, are valid and binding upon
Debtor and are enforceable against Debtor in accordance with their terms, except
as limited by any applicable bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles,
(b) no action of, or filing with, any governmental authority is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance by Debtor of this Amendment or any other Loan Document to be
delivered under this Amendment, and (c) the execution, delivery and performance
by Debtor of this Amendment and any other Loan Documents to be delivered under
this Amendment do not require the consent of any other person and do not
constitute a violation of any laws, agreements or understandings to which Debtor
is a party or by which Debtor is bound.

 

14.                               Release.  Debtor hereby acknowledges and
agrees that it knows of no defenses, counterclaims, offsets, cross-complaints,
claims or demands of any kind or nature whatsoever to or against Lender or the
terms and provisions of or the obligations of Debtor under the Loan Documents
and the other agreements, instruments and documents evidencing, securing,
governing, guaranteeing or pertaining thereto, and that Debtor has no right to
seek affirmative relief or damages of any kind or nature from Lender with
respect thereto.  To the extent Debtor knows of any such defenses,
counterclaims, offsets, cross-complaints, claims, demands or rights, Debtor
hereby waives, and hereby knowingly and voluntarily releases and forever
discharges Lender and its predecessors, officers, directors, agents, attorneys,
employees, successors and assigns, from all possible claims, demands, actions,
causes of action, defenses, counterclaims, offsets, cross-complaints, damages,
costs, expenses and liabilities whatsoever with respect thereto, such waiver and
release being with full knowledge and understanding of the circumstances and
effects of such waiver and release and after having consulted legal counsel with
respect thereto.

 

15.                               Multiple Counterparts.  This Amendment may be
executed in a number of identical separate counterparts, each of which for all
purposes is to be deemed an original, but all of which shall constitute,
collectively, one agreement.  Signature pages to this Amendment may be detached
from multiple separate counterparts and attached to the same document and a
telecopy or other facsimile of any such executed signature page shall be valid
as an original.

 

16.                               Reference to Loan Documents.  Each of the Loan
Documents, including the Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof containing a reference to any Loan Document shall mean and refer to such
Loan Document as amended hereby.

 

17.                               Severability.  Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

 

18.                               Headings.  The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

7

--------------------------------------------------------------------------------


 

NOTICE OF FINAL AGREEMENT

 

THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS THE SAME MAY BE AMENDED BY THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND
AMONG THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first written above.

 

LENDER:

 

ADDRESS:

 

 

 

SOVEREIGN BANK

 

6060 Sherry Lane

 

 

Dallas, TX 75225

By:

/s/ Stephanie Baird Velasquez

 

 

Name:

Stephanie Baird Velasquez

 

 

Title:

Area President

 

 

 

 

 

With copies of notices to:

 

GARDERE WYNNE SEWELL LLP

 

 

1601 Elm Street, Suite 3000

 

 

Dallas, TX 75201-4761

 

 

Attention: Steven S. Camp

 

 

 

DEBTOR:

 

ADDRESS:

 

 

 

DAWSON GEOPHYSICAL COMPANY

 

101 E. Park Blvd., Suite 955

 

 

Plano, TX 75074

By:

/s/ Wayne Whitener

 

 

Name:

Wayne Whitener

 

 

Title:

Executive Vice Chairman

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT 1(d)

GEOSPACE EQUIPMENT

 

I.                                        The items described in the Quotation
No. 011-085 (Revised) dated as of December 15, 2011 from Geospace Technologies
which are identified as follows:

 

Quantity

 

Description

7200

 

GSR-1, One (1) Channel Unit

8640

 

GSR Battery Pack Assembly (Battery Pack (BP) Li-Ion Polymer 14.8 v10 Ah Aluminum
Case)

8

 

GSR-Line Viewer (deployed Status Integrity & QC)

7200

 

Adaptors (LCK Male to KCL Make — Strong Adaptor)

 

II.                                   The items described in the Quotation
No. 012-072 dated as of September 17, 2012, from Geospace Technologies which are
identified as follows:

 

Quantity

 

Description

8000

 

GSX-3, Three (3) Channel Unit w/ 16 GB Total

8800

 

GSR Battery Pack Assembly (Battery Pack (BP-1) 14.8 V10 Ah Li-Ion Polymer)

50

 

Charger Cabinet 12 Station Smart Charger 100 - 240 VAC

1

 

Field Management Console (FMCx) with Geospace Source Interface (GSIx) for
timebreak, source signatures and GPS position capture. Unit is compatible with
vibratory, explosive and impulsive source controllers

8

 

GSX-LV: For delayed GSR status verification and QC

4

 

Data Transfer Module (DTM): 48 Data Collector Bays; 19” Rack Mount. 192 Down
Load Slots

1

 

GeoRes-XTC, 150TB System includes: GSR Data Management Software, GeoReaper and
Geomerge Collects, QC’s and stores GSR memory data. Performs GSR parameter
programming and ID logging. Accepts external data: Survey/NAV data, source
control, operator notes, surveying, planning, and reporting tools. Outputs data
on hard media in SEG-D Rev. 2 format

1

 

GeoRes-XTC: 150TB RAID/3-2U Servers, 3 UPS(s) 230 VAC/1500W. 19 Inch Rack Mount

8000

 

3 component GS-ONE in a Alum. Nail Case. /with 3 foot lead, .340 OD cable
terminated with a six pin mating connector to the GSX-3

1

 

GSR System Management Trailer w/o Electronics, 24 foot, Dual axle tow trailer

1

 

GSR Battery Charging Trailer w/o Electronics, 24 foot, Dual axle tow trailer

1

 

GSR Generator/Trailer, 20 KW diesel/electric GenSet

1

 

GSR Generator/Trailer, 56 KW diesel/electric GenSet

 

III.                              The items described in the Invoice No. 133,
referencing Sales Agreement 11785-1, dated as of July 29, 2014, from INOVA
Geophysical, Inc. to TGC Industries, Inc., which are identified as follows:

 

Quantity

 

Part No. 

 

Description

3500

 

100-00006-01C

 

FSU, HAWK SN11, 3A, 1D, DYNACON

3500

 

200-01952

 

MOD, FLASH, 32GB, SDHC CARD

4200

 

100-00003-01

 

BATTERY, 288 WHr, 14.8V

3850

 

100-20117-04

 

HAWK INLINE CBL 3@73M, KCM-M T/O

1

 

0200-000073-0005

 

ASSY, CRS, CABLELESS, W/O MONITOR-120V-DELL

1

 

100-40034

 

KIT, ISI WITH CABLES

 

10

--------------------------------------------------------------------------------


 

2

 

0017-000187

 

KIT, 27” DELL MONITOR W/ARAM MOUNT

1

 

100-40136-01

 

KIT, VIBPRO ENCODER UNIT 14C W/ETHERNET

1

 

100-50180

 

PELTON STANDARD FREQUENCY LIST

1

 

0200-000074-0005

 

ASSY, TRANSCRIBER, CABLELESS, 120V, W/O MNTR

2

 

0110-000056

 

DRIVE ,EXT, HARD DRIVE, 1TB, W/eSATA CABLE

6

 

100-00008

 

DATA DOWNLOAD CABINET, 24 STATION

6

 

100-00010

 

BATTERY CHARGE CABINET, 48 STATION

2

 

100-00019

 

BATTERY TESTER, CABLELESS

1

 

0017-000169-0005

 

KIT, HUB, CONNEX, W/O MONITOR

2

 

200-00600

 

MONITOR, 27” DELL ,LCD

8

 

100-40045

 

KIT, CONNEX, YUMA, CORE

8

 

100-40055-02

 

BACKPACK WITH ACCESS POINT V2

1

 

200-00559

 

UPS, DBL CONV, 110-120VACin, 120VACout

4

 

0017-000179

 

KIT, CONNEX, FIELD TOOL (NOMAD)

1

 

100-60046

 

HAWK SYS SOFTWARE(CENTRAL & TRANSCRIBER)

1

 

100-60045

 

HAWK SYSTEM SOFTWARE - ANNUAL MAINT FEE

1

 

100-60047

 

CONNEX HUB MANAGEMENT SOFTWARE

1

 

100-60044

 

CONNEX HUB MANAGEMENT S/W - ANNUAL FEE

1

 

100-40150

 

KIT, HAWK REPAIR

1

 

START UP

 

FIELD SERVICE - START UP

2

 

100-50064

 

GUIDE, HAWK BASIC OPERATOR TRAINING

2

 

100-50063

 

GUIDE, HAWK ADVANCED OPERATOR TRAINING

1

 

USED PARTS

 

GENERATOR, BALDOR TS130, USED

 

IV.                               The items described in the Invoice No. 302922,
dated as of December 13, 2012, from INOVA Geophysical, Inc. to Dawson
Geophysical, including the following:

 

Quantity

 

Description

 

VIN or Item Number

1

 

INOVA Geophysical Vibrator Buggy

 

AHV-IV-364-6515

1

 

INOVA Geophysical Vibrator Buggy

 

AHV-IV-364-6516

1

 

INOVA Geophysical Vibrator Buggy

 

AHV-IV-364-6517

1

 

INOVA Geophysical Vibrator Buggy

 

AHV-IV-364-6518

1

 

INOVA Geophysical Vibrator Buggy

 

AHV-IV-364-6519

1

 

INOVA Geophysical Vibrator Buggy

 

AHV-IV-364-6520

1

 

INOVA Geophysical Vibrator Buggy

 

AHV-IV-364-6521

1

 

INOVA Geophysical Vibrator Buggy

 

AHV-IV-364-6522

1

 

INOVA Geophysical Vibrator Buggy

 

AHV-IV-364-6523

1

 

INOVA Geophysical Vibrator Buggy

 

AHV-IV-364-6524

10

 

VIB Pro Unit Ver 3-1 Serial

 

101-100091

20

 

M5 Accelerator Assembly-5: Pelton

 

101-100053

10

 

VIB Pro Remote Down CBL

 

101-100245

10

 

VIB Connector Panel Assembly

 

101-100490

10

 

VIB Control Cables (Set of 5 Cables)

 

101-100083

10

 

Cable, Female to Female 9D

 

013-400005

10

 

VIB Radio CBL

 

101-100191

10

 

VIB Pro Signal Acquisition Card

 

101-100040

 

11

--------------------------------------------------------------------------------